DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto et al (JP 2016-164262A) (using USPGPUB 2017/0226384 as the English translation).
Regarding claims 1 and 2, Kawamoto discloses a hand-tearable double-sided pressure-sensitive adhesive tape [0001]. In one embodiment, Example 5, the double-sided PSA comprises an acrylic adhesive layer on each side of a support base member (A double-sided pressure-sensitive adhesive tape, comprising a layer structure of a 
Regarding claim 3, the adhesive layers are formed from acrylic adhesive compositions (B1) and (B2) [0190-0191]. Each of these compositions include crosslinking agent (The double-sided pressure-sensitive adhesive tape according to claim 2, wherein the pressure-sensitive adhesive composition further contains a crosslinker (B)) [0173-175].
Regarding claim 9, the limitation “which is used for fixing aircraft parts” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikebata et al (JP 2015-143353A) (using USPGPUB 2016/0326401 as the English translation).
Regarding claim 1, Ikebata discloses a double-sided pressure-sensitive adhesive tape which is excellent in terms of hand tearability, flame retardance, and removability and is suitable for use in fixing aircraft parts therewith [0001]. The double-sided PSA has pressure-sensitive adhesive layers on both sides of a substrate (A double-sided pressure-sensitive adhesive tape, comprising a layer structure of a pressure-sensitive adhesive layer (I), a substrate, and a pressure-sensitive adhesive layer (II) in this order) [0009]. The thickness of pressure-sensitive adhesive layer (I) is preferably 50 to 200 um in order to enhance the adhesive strength of this layer [0127]. The thickness of pressure-sensitive adhesive layer (II) is preferably 5 to 50 um in order to reduce adhesive strength of this layer [0129]. Examiner’s note: therefore, if PSA layer (I) and PSA layer (II) of the prior art correspond to claimed PSA layer (II) and (I), respectively, the proportion (Y/X) ranges from as low as 1 (50 um/50 um) to as high as (200 um/5 um) or 40. According to MPEP 2144.05, Obviousness of Ranges, ‘In the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of more than 1.00 and less than 2.00 for the proportion (Y/X) overlaps the prior art range of 1 to 40 (wherein a proportion (Y/X) of a thickness (X) of the pressure-sensitive adhesive layer (I) and a thickness (Y) of the pressure-sensitive adhesive layer (II) is more than 1.00 and less than 2.00).
Alternatively, Ikebata discloses that the adhesive layers preferably differ in adhesive strength [0125-126] [0106]. When S represents an pressure-sensitive adhesive strength of one pressure-sensitive adhesive layer (I) and W represents an pressure-sensitive adhesive strength of the other pressure-sensitive adhesive layer (II), then the pressure-sensitive adhesive strength W of the pressure-sensitive adhesive layer (II) has been regulated to a small value in the range of 2-20 N/25 mm and the ratio of the pressure-sensitive adhesive strength S of the pressure-sensitive adhesive layer (I) to the W, S/W, is 1.5 or larger, preferably 2.5 or larger, more preferably 5.0 or larger [0125]. The adhesive strength of the adhesive layers can be modified by adjusting the thickness and/or gel fraction [0126-129] [0106]. Increasing the thickness of the PSA layer increases its adhesive strength and vice versa [0127] [0129]. It would have been obvious to one having ordinary skill in the art to adjust the adhesive strength/thickness of the adhesive layers for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, Ikebata discloses that the adhesive strength of the PSA layers differ to such a degree 
Regarding claim 2, the PSA layers are preferably formed from acrylic resins (The double-sided pressure-sensitive adhesive tape according to claim 1, wherein the pressure-sensitive adhesive layer (I) and the pressure-sensitive adhesive layer (II) are constituted of a pressure-sensitive adhesive composition containing an acrylic resin (A)) [0038-46] [0135-143].
Regarding claim 3, a crosslinker is preferably added to the PSA layer composition (The double-sided pressure-sensitive adhesive tape according to claim 2, wherein the pressure-sensitive adhesive composition further contains a crosslinker (B)) [0070-73] [0144].
Regarding claim 4, at least one of the PSA layers should contain a flame retardant (The double-sided pressure-sensitive adhesive tape according to claim 1, wherein at least one of the pressure-sensitive adhesive layer (I) and the pressure- sensitive adhesive layer (II) contains a flame retardant (C)) [0086].
Regarding claims 5-6, it is preferable that at least 90% of the entire flame retardant should be contained in the PSA layer (I) (corresponding to claimed PSA layer (II)) (The double-sided pressure-sensitive adhesive tape according to claim 4, wherein 90% or more of a total mass of the flame retardant (C) is contained in the pressure-sensitive adhesive layer (II) – claim 5) [0099]. It is especially preferred that the entire flame retardant is contained in the PSA layer (I) (The double-sided pressure-sensitive 
Regarding claim 7, the flame retardant can be a halogen-free flame retardant (The double-sided pressure-sensitive adhesive tape according to claim 4, wherein the flame retardant (C) is a halogen-free flame retardant) [0088] [0094].
Regarding claim 8, the substrate can be a flat yarn cloth (The double-sided pressure-sensitive adhesive tape according to claim 1, wherein the substrate is a substrate containing a flat yarn cloth) [0008-9] [0018-20] [0153-155].
Regarding claim 9, the adhesive tape is used for fixing aircraft parts (The double-sided pressure-sensitive adhesive tape according to claim 1, which is used for fixing aircraft parts) [0001] [0008-12] [0017] [0021] [0100] [0118] [0131].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781